NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 210586-U

                                 Order filed November 7, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the Tenth Judicial Circuit,
                                                        )       Peoria County, Illinois.
             Plaintiff-Appellee,                        )
                                                        )       Appeal No. 3-21-0586
             v.                                         )       Circuit No. 00-CF-1051
                                                        )
      RANDALL BAKER,                                    )       Honorable
                                                        )       Katherine Gorman,
             Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE PETERSON delivered the judgment of the court.
            Presiding Justice O’Brien and Justice Hauptman concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: The trial court properly denied defendant’s postconviction petition based on lack
                  of standing.

¶2          Defendant, Randall Baker, appeals from the Peoria County trial court’s denial of his

     postconviction petition. He avers the trial court erred when it found he lacked standing to seek

     postconviction relief, that his postconviction petition was timely filed, his trial counsel was

     ineffective for misrepresenting the duration of his sex offender registration, and that lifetime sex

     offender registration requirements are unconstitutional as applied. We affirm.
¶3                                             I. BACKGROUND

¶4                                              A. Guilty Plea

¶5          Defendant was charged by indictment with one count of aggravated criminal sexual abuse

     (720 ILCS 5/12-16(d) (West 2000)). On May 23, 2001, defendant, with his attorney, entered into

     a negotiated Alford plea to aggravated criminal sexual abuse (720 ILCS 5/12-16(d) (West 2000))

     in exchange for the State’s recommendation of a two-year probation sentence. The trial court

     advised defendant of the nature of the charge, the minimum and maximum penalties for a Class 2

     felony, and the rights waived by pleading guilty.

¶6          The trial court found defendant was pleading guilty freely and voluntarily and accepted the

     plea. The trial court imposed a two-year probation sentence and admonished defendant of his right

     to a direct appeal. The sentencing order indicated that defendant must register as a sex offender.

     During the plea, neither the trial court nor attorneys mentioned how long defendant would be

     required to register as a sex offender under the Sex Offender Registration Act (SORA) (730 ILCS

     150/1 et seq. (West 2000)). On June 22, 2005, defendant completed his probation sentence.

     Defendant did not file a direct appeal.

¶7                                    B. Postconviction Proceedings

¶8          On May 23, 2019, defendant filed a postconviction petition asserting that his trial counsel

     was ineffective for advising him that his sex offender registration was for a period of 10 years

     rather than for natural life. Defendant later filed an amended petition for postconviction relief

     alleging that: (1) his trial counsel was ineffective when he advised his sex offender registration

     period was for 10 years, and (2) the statutory scheme of SORA and the Sex Offender Community

     Notification Law (SOCNL) are unduly harsh, disproportionate, and unconstitutional as applied to

     him.


                                                      2
¶9            On May 12, 2020, the State filed a motion to dismiss defendant’s amended petition for lack

       of standing and untimeliness. The trial court reserved ruling on the standing issue, and the petition

       advanced to a third stage evidentiary hearing to develop defendant’s claim that SORA was

       unconstitutional as applied to him.

¶ 10          Following a third-stage evidentiary hearing, the trial court denied defendant’s

       postconviction petition and found that defendant did not have standing to seek postconviction relief

       based on People v. Johnson, 2021 IL 125738 and People v. Stavenger, 2015 IL App (2d) 140885.

       Defendant appeals. We note that because the trial court denied the defendant’s petition based on

       lack of standing, it did not rule on the other issues raised by the defendant and we need not address

       those issues.

¶ 11                                              II. ANALYSIS

¶ 12          On appeal, defendant contends: (1) the trial court erred when it denied his postconviction

       petition for lack of standing, (2) his postconviction petition was timely filed, (3) his trial counsel

       was ineffective for misrepresenting that he was required to register as a sex offender for 10 years,

       and (4) lifetime sex offender registration requirements are unduly harsh, disproportionate, and

       unconstitutional as applied to him. Given that defendant completed his sentence, we find the trial

       court did not err when it determined that defendant lacks standing to seek postconviction relief.

       Consequently, we need not address the remainder of defendant’s arguments on appeal.

¶ 13          The Postconviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018)) provides a

       three-stage procedure “by which persons under criminal sentence in this state can assert that their

       convictions were the result of a substantial denial of their rights under the United States

       Constitution or the Illinois Constitution or both.” People v. Hodges, 234 Ill. 2d 1, 9 (2009). If a

       petition is not summarily dismissed at the first stage, it advances to the second stage. 725 ILCS


                                                         3
       5/122–2.1(a)(2) (West 2018). At the second stage, an indigent petitioner can obtain appointed

       counsel (725 ILCS 5/122–4 (West 2018)) and the State can move to dismiss or answer the petition

       (725 ILCS 5/122–5 (West 2018)). If defendant makes a substantial showing of a constitutional

       violation, the petition advances to a third-stage hearing. (725 ILCS 5/122–6 (West 2018)). At the

       third-stage hearing, a defendant has the burden of proving a substantial constitutional violation.

       People v. Pendleton, 223 Ill. 2d 458, 473 (2006).

¶ 14          The trial court’s decision will not be reversed unless it is manifestly erroneous after a third-

       stage evidentiary hearing where fact-finding and credibility determinations are involved. People

       v. English, 2013 IL 112890, ¶ 23.

                      “[I]f no such determinations are necessary at the third stage, i.e., no new evidence

                      is presented and the issues presented are pure questions of law, we will apply a

                      de novo standard of review, unless the judge presiding over postconviction

                      proceedings has some special expertise or familiarity with defendant’s trial or

                      sentencing and that familiarity has some bearing upon disposition of the

                      postconviction petition.” Id.

       We review defendant’s claim de novo.

¶ 15          A defendant’s standing under the Act “depends on whether he fulfilled the statutory

       condition of being ‘imprisoned in the penitentiary’ when he instituted the postconviction

       proceedings.” People v. Johnson, 2021 IL 125738, ¶ 32. “Thus, a petitioner loses standing to seek

       relief under the Act if he is no longer ‘imprisoned in the penitentiary’ because he has fully

       discharged his sentence for the challenged conviction.” Id. ¶ 37. “[T]he Act does not require actual

       incarceration as a strict prerequisite to instituting a proceeding under the Act.” People v. Carrera,

       239 Ill. 2d 241, 246 (2010). “Imprisoned *** has been held to include petitioners whose liberty,


                                                         4
       in some way or another, was curtailed to a degree by the state.” Id. (citing People v. Pack, 224 Ill.

       2d 144, 152 (2007).

¶ 16          Our supreme court recently held in People v. Johnson, 2021 IL 125738, ¶¶ 67, 69, that

       defendant’s obligation to register for life under the Murderer and Violent Offender Against Youth

       Registration Act (730 ILCS 154/1 et seq. (West 2006)) “did not confer standing because it was a

       collateral consequence of his unlawful restraint conviction” and “[o]nly the direct consequences

       of a conviction confer standing under the Act.” Moreover, the supreme court noted that the

       “appellate court has been equally clear that registration obligations arising under the Sex Offender

       Registration Act are collateral consequences that do not confer standing to challenge the

       underlying conviction under the Act.” Id. ¶ 69.

¶ 17          Here, defendant entered into a negotiated plea to aggravated criminal sexual abuse and

       received a two-year probation sentence. Defendant’s conviction for aggravated criminal sexual

       abuse required that he register as a sexual predator under SORA for life. 730 ILCS 150/7 (West

       2000). Defendant completed his probation sentence on June 22, 2005, and is no longer “imprisoned

       in the penitentiary.” 725 ILCS 5/122-1(a)(1) (West 2020); People v. West, 145 Ill. 2d 517, 519

       (1991). “Imprisoned in the penitentiary” includes defendants “who have been *** sentenced to

       probation.”. Id. Defendant filed his petition challenging his registration requirement 14 years after

       he had fully discharged his sentence for aggravated criminal sexual abuse. We note that in Johnson

       the defendant’s registration requirement was not contained in his judgment order, whereas in this

       case, defendant’s sentencing order stated he was required to register as a sex offender. However,

       Johnson supports the denial of defendant’s postconviction petition as the Supreme Court has stated

       that registration requirements under SORA constitute a collateral consequence. Therefore,

       defendant lacked standing to file a petition seeking postconviction relief under the Act. Johnson,


                                                         5
       2021 IL 125738, ¶¶ 65, 69. As defendant lacked standing, we need not consider the remainder of

       his arguments.

¶ 18                                         III. CONCLUSION

¶ 19          For the foregoing reasons, we affirm the judgment of the circuit court of Peoria County.

¶ 20          Affirmed.




                                                      6